DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The examiner is open to having an interview directly with inventors Wen and Wang, if desired, to advance prosecution on the merits here.
The present Office action is sent non-final in order to clarify the record.
Following the appeal conference panel discussion, a revisit was undertaken of the previously withdrawn double patenting rejection over now U.S. Patent No. 10/519,521.  Upon closer consideration, this rejection has been reinstated as the antifreeze protein (AFP) to carbohydrate ratio is overlapping (even if not on the lower end (1:30)).  
Any rejections or objections no longer of record have been overcome by the amendments and arguments thereto.  
  
Allowable Subject Matter/Ratio Scope/Interview Summary – Previously Noted, Maintained
	After further search and review, the elected peptide species combination of DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1(SEQ ID NO: 2):mannitol specific ratio of 1:2000 by weight, was not found to be reasonably taught or suggested by the prior art of record.  Were the independent claim(s) amended thereto, the claimed invention would in condition for allowance.  The closest prior art of record is that of Wen et al. (U.S. Patent Publication No 2016025073, “Wen et al.”) though not found to constitute prior art based on the exception of being the present applicant’s only (Wen and Wang) published less than one year prior to the 
  	Elected Ratio of 1:2000 AFP Peptide:Mannitol, Carrying Out Intended Effect/Purpose:  In the instant application at specification para [0083-84] it was identified that this ratio of 1:2000 will carry out the intended effect of the AFP peptide in both inhibiting mannitol crystallization during freeze-drying AND protecting a model protein, lactate dehydrogenase (LDH), from degradation/maintaining stability while in solution with mannitol.  This effect of mannitol on active agent degradation is a known effect, as recited in instant specification para [0083]:  “It is known that crystalline excipients destabilize LDH in formulations (see, e.g., Izutsu et al., Increased Stabilizing Effects of Amphiphilic Excipients on Freeze-Drying of Lactate Dehydrogenase (LDH) by Dispersion into Sugar Matrices [1995], 12:6, 838-843)”.  To counteract this, it was found that AFP peptide DAFT-1(SEQ ID NO: 2) at a specific ratio of 1:2000 to the carbohydrate mannitol was able to offset this active agent degradation by mannitol, as noted on instant specification para [0084] that:
Activity of LDH was detected in the sample of LDH with mannitol and AFP, while little activity was found for the LDH in the sample with mannitol alone. The presence of LDH seems to induce a degree of crystallinity of mannitol in the freeze-dried powders (see, e.g., the light green line in FIG. 9), while the presence of an AFP in the sample of The suppression of mannitol crystallization in the formulations during freeze-drying in the presence of an AFP is more significant at a ratio of mannitol to AFP of about 2,000:1 as detected using pXRD.


Election/Restrictions – Withdrawn In Part (Group), Maintained in Part (Species)
Applicant's election with traverse of Group I (claims 1-13 and 18), in the reply filed on 3/4/19 is acknowledged.  The traversal is on the ground(s) that claims 14-17 (Group II) depend from claim 13 (Group I), and thus, restriction between Groups I and II is improper. Applicant’s further arguments have been fully considered and are found persuasive as Group II (method of use) employs the same product of Group I, where the only steps are standing combining and then freeze-drying.  
As to the species election (3), applicant's election with traverse of DAFP-1 (SEQ ID NO: 2) as the species of antifreeze protein (AFP), mannitol as the species of carbohydrate (sugar alcohol), and at a DAFT-1(SEQ ID NO:2):mannitol ratio of 1:2000 by weight, is acknowledged.  The traversal is on the ground(s) that the species are not independent, distinct, or mutually exclusive.  This remains not found persuasive as to the peptide election based on the first residue alone being different between peptide SEQ ID NO: 2 (Asn) versus peptide SEQ ID NO: 3 (Gln).  Therefore the peptides are patentably distinct based on structure and a search of all 8 peptide sequence databases standardly searched for each peptide claimed poses a serious search burden.  Further, prior art that would teach or render prima facie obvious the first peptide would not necessarily render the same as to another peptide species, absent evidence to the contrary put in writing by applicant in which case art on one peptide species will render prima obvious any other 
The requirement is still deemed proper and is therefore made FINAL as to the species elections.
	All claims are examined on the merits but only as drawn to the elected species.

Double Patenting – Obviousness, Reinstated Upon Further Consideration, New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6, 7, 11-13, 15, 20-22, 26, 2-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/519,521. Although the claims at issue are not identical, they are not patentably distinct from each other because:
‘521 claims a method employing nearly identical product solutions (sugars with DAFT proteins based on mass ratio ranges of the two) to those instantly claimed (instant claims all but prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
While both ‘521 and the instantly claimed invention both employ carbohydrate sugars, the difference here versus ‘521 is that here, the claims are drawn to the use of a carbohydrate sugar “alcohol” – mannitol.  However, the definition of carbohydrate sugars of ‘521 (see column 4) finds that sugar ‘alcohols’ are deemed equivalents of sugars in the context of carbohydrate solutions where DAFT protein solutions may equally prevent precipitation and/or crystallization thereof:
 		
    PNG
    media_image1.png
    418
    443
    media_image1.png
    Greyscale



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654